Citation Nr: 0709852	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).


FINDINGS OF FACT

1.  The veteran's service medical records do not show any 
evidence of a low back injury, or symptoms or treatment for a 
low back disorder.

2.  The veteran has a current diagnosis of advanced 
degenerative joint disease of the lumbar spine.

3.  The weight of the medical evidence of record does not 
support a finding that the veteran's low back disorder is 
related to service, or to any service-connected disorder, to 
include his service-connected cervical spine disorder.


CONCLUSION OF LAW

A low back disorder was not incurred in, or aggravated by, 
active military service, and is not proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Letters dated in 
December 2004 and January 2006 satisfied 


the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded a VA 
examination in January 2002.  38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The veteran asserts that his low back disorder is the result 
of a service-connected disorder.  Service connection may be 
established on a secondary basis for a disability that is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder 
is also compensable under 38 C.F.R. § 3.310).

Three opinions of record speak to the issue of a relationship 
between the veteran's low back disorder and his service-
connected disorders.  A September 2001 private physician 
concluded that it was "as likely as not" that the veteran's 
low back disorder was "connected or linked" to his original 
neck injury, because the veteran's symptomatology had 
progressed steadily since his 1972 inservice neck injury.  In 
January 2002, after reviewing the veteran's claims file and 
the September 2001 opinion, the VA examiner concluded that 
the veteran's degenerative disc disease, 


with anterior spurs and mild scoliosis, shown on x-ray, was 
not related to the veteran's cervical spine disorder.  
Finally, in April 2002, a different private physician 
concluded, based on a reported review of some of the 
veteran's old records, that while a relationship between the 
veteran's low back disorder and his cervical spine disorder 
would be a "possibility," the two disorders could not be 
related with any degree of medical certainty.

Initially, the April 2002 private opinion carries no 
probative value, as it clearly states that a clear 
relationship between the two disorders could not be 
accomplished with any degree of medical certainty.  To that 
end, the Board notes that service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102; see also Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition found too speculative).  

Further, the September 2001 private opinion concluded that 
the veteran's low back disorder and his service-connected 
cervical spine disorder were related on the basis that the 
veteran's low back symptomatology had progressed steadily 
since 1972 when he had his original cervical spine injury.  
However, the evidence of record does not show any complaints 
of low back pain or evidence of a low back disorder in the 
1970s, 1980s, or early 1990s, to include VA examinations in 
December 1976 and December 1993.  Accordingly, the Board 
concludes that the September 2001 private opinion was based 
on the reported history of the veteran, and not on a 
contemporaneous clinical examination or medical records; any 
such opinion is not probative to determine the issue of 
service connection.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  

Conversely, the January 2002 VA examiner's opinion that the 
veteran's low back disorder was not related to his service-
connected cervical spine disorder was based both on a 
clinical examination, radiological studies, and most 
critically, a review of the veteran's claims file, noting all 
previous objective evidence of the veteran's low 


back disorder and his service-connected disorders.  The 
opinion's comprehensive basis makes it more probative than 
the others of record, and accordingly is afforded more 
weight.  While the Board may not ignore a medical opinion, it 
is not error to favor the opinion of one competent medical 
expert over that of another; rather, it is its duty to assess 
the credibility and probative value of evidence, and it may 
assign greater probative weight to one medical opinion than 
to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Accordingly, service connection for a low back disorder on a 
secondary basis is not warranted.

The Board must also consider whether, based on the evidence 
of record, service connection for the veteran's low back 
disorder can be granted on a direct basis.  Service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish 
service connection for the veteran's claimed disorders, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

However, as noted above, the service medical records do not 
show evidence of a low back injury or diagnosed disorder in 
service, and there is no opinion of record which links the 
veteran's low back disorder directly to his military service.  
Accordingly, service connection for a low back disorder on a 
direct basis is not warranted.

Ultimately, the weight of the evidence of record does not 
show that a relationship exists between the veteran's low 
back disorder and his military service, or between his low 
back disorder and any service-connected disorder.  For this 
reason, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder, to include as 
secondary to a 
service-connected disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


